Citation Nr: 0935873	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  06-09 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma 
City, Oklahoma



THE ISSUE

Entitlement to payment or reimbursement for medical expenses 
incurred from June 27, 2003 to June 30, 2003, at OU Medical 
Center pursuant to 38 U.S.C.A. § 1728.



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran had active service from May 1966 to May 1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from December 2003 and September 2004 determinations 
of the Department of Veterans Affairs (VA) Medical Center in 
Oklahoma City, Oklahoma.  In August 2007, the Veteran 
testified via video conference at a Board hearing before the 
undersigned.  In an October 2007 decision, the Board denied 
payment or reimbursement for medical expenses incurred from 
June 27, 2003 to June 30, 2003, at OU Medical Center, 
pursuant to the Veterans Millennium Health Care and Benefits 
Act.  In October 2007, the Board remanded issue of 
entitlement to payment or reimbursement for medical expenses 
incurred from June 27, 2003 to June 30, 2003, at OU Medical 
Center pursuant to 38 U.S.C.A. § 1728.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted in the prior Board Remand the Veteran maintains that 
he was initially taken via emergency vehicle to Midwest 
Regional Medical Center for medical treatment.  VA was 
contacted in order to transfer him to the VA facility, but 
they did not have any beds and were not taking trauma 
patients.  As such, the Veteran was taken to OU Medical 
Center.  The Veteran (who has a 100 percent service-connected 
disability) essentially asserts that the private medical 
facility provided the emergency services because the VA 
facility was not feasibly available and treatment was refused 
due to the lack of beds and traumatic nature of his injury.  
The records reflect that the Veteran was taken to Midwest 
Regional Medical Center and was transferred to OU Medical 
Center for treatment of a pelvic fracture.  The Veteran 
signed a consent form for treatment at OU Medical Center.  
The hospitalization records reflect that the Veteran was 
transferred from Midwest Regional Medical Center to OU 
Medical Center, but there is no mention of contact with VA.  

At his hearing, the Veteran stated that he had a written 
document which showed that contact was made with VA and the 
response indicated that there were no available beds.  The 
Board notes that there is no such correspondence in the 
claims file although the veteran indicated that he had 
submitted this evidence.   As such, the Board remanded the 
case for the Veteran to have an opportunity to provide the 
evidence showing that he was refused treatment by VA on June 
27, 2003, which necessitated that he seek treatment at OU 
Medical Center.  

In response, the Veteran did not submit this evidence.  
However, VA obtained medical records and a Divert Log from 
Midwest Regional Medical Center.  Several of these records 
are duplicates, but others are new to the record, including 
the Divert Log.  On Remand, the AMC was instructed to send 
the Veteran a supplemental statement of the case (SSOC) as to 
the issue on appeal, and afford him a reasonable period of 
time within which to respond thereto, in the event that the 
claimed benefits continued to be denied.  The Veteran was 
sent a letter and a VA Memorandum was added to the claims 
file, but an SSOC was not prepared or sent to the Veteran.  
See 38 C.F.R. § 19.31 (2008).  

In light of the foregoing, further action is necessary in 
this case, in accordance with the previous Board remand 
directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (as 
a matter of law, a remand by the Board confers on the veteran 
the right to compliance with the remand orders).

Accordingly, the case is REMANDED for the following action:

The AMC should readjudicate the claim on 
appeal in light of all of the evidence of 
record, including the additional records from 
Midwest Regional Medical Center.  If the 
issue remains denied, the Veteran should be 
provided with an SSOC as to the issue on 
appeal, and afforded a reasonable period of 
time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).


